Name: 98/168/EC: Commission Decision of 17 February 1998 amending Decision 93/70/EEC on codification for the message 'Animo' to include certain types of mammalian waste products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  deterioration of the environment;  agricultural activity;  trade policy;  animal product;  information and information processing
 Date Published: 1998-03-03

 Avis juridique important|31998D016898/168/EC: Commission Decision of 17 February 1998 amending Decision 93/70/EEC on codification for the message 'Animo' to include certain types of mammalian waste products (Text with EEA relevance) Official Journal L 062 , 03/03/1998 P. 0037 - 0038COMMISSION DECISION of 17 February 1998 amending Decision 93/70/EEC on codification for the message 'Animo` to include certain types of mammalian waste products (Text with EEA relevance) (98/168/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 20(3) thereof,Whereas, for quick understanding of the Animo message, Commission Decision 93/70/EEC (3), as last amended by Decision 97/628/EC (4), lays down the codes to be used for animals and animal products;Whereas Commission Decision 97/735/EC of 21 October 1997 (5) lays down new provisions governing trade in certain types of mammalian waste products; whereas, in particular, the Member States of export and of destination must inform each other of the nature and intended use of the goods using the Animo computer system;Whereas, to this end, the coding system used for live animals and animal products must be amended to introduce the products covered by the new provisions;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 93/70/EEC is amended as follows:1. In Title I, Point 12 of Chapter I.3, 'PRODUCTS OF ANIMAL ORIGIN`, is replaced by:>TABLE>2. In Title III:- The title is replaced by:'List of possible uses for the live animals, semen, ova, embryos and products of animal origin`,- A new point, D4, is added:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 17 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 25, 2. 2. 1993, p. 34.(4) OJ L 261, 23. 9. 1997, p. 1.(5) OJ L 294, 28. 10. 1997, p. 7.